Criminal Case Template







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



GILBERT RODRIGUEZ,  

                            Appellant,

v.

UNIVERSITY OF TEXAS SYSTEM,

                            Appellee.

§

§

§

§

§

No. 08-04-00069-CV

Appeal from the

120th District Court

of El Paso County, Texas

(TC#2000-422)




MEMORANDUM OPINION
           Appellant failed to file a brief or a motion for extension of time to file the brief. 
Therefore, on May 26, 2004, we notified the parties of our intent to dismiss the appeal for
want of prosecution unless any party could show grounds for continuing the appeal within
ten days.  No party has responded to our notice.  Accordingly, the appeal is dismissed. 
See Tex. R. App. P. 38.8(a)(1), 42.3(b).
 
                                                                  SUSAN LARSEN, Justice
June 24, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.